Citation Nr: 1750046	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  11-13 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an ear injury.

2.  Entitlement to service connection for a gastrointestinal disability, to include diverticulosis.

3.  Entitlement to service connection for kidney disease, to include diabetic nephropathy, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The March 2009 rating decision denied service connection for residuals of ruptured eardrums and diverticulosis; the February 2015 rating decision denied service connection for diabetic nephropathy.

The Veteran testified at a hearing in May 2015, a transcript of which is of record.

The Board recognizes that the Veteran in a July 2017 statement contended that he has a number of disabilities that should be service connected.  The Veteran and his representative are advised that a claim for benefits filed after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).

In December 2009, the Veteran filed an application for a total disability rating based on individual unemployability (TDIU).  The August 2015 Board remand referred the issue because the AOJ had not yet adjudicated that claim.  That claim has still not been adjudicated; accordingly, it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to service connection for diverticulosis and diabetic nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has competently and credibly reported residuals of an in service ear injury that had continued since the injury.


CONCLUSION OF LAW

Service connection for residuals of an ear injury is warranted.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1167 (Fed. Cir. 2004).

Additionally, when a disease is listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, is at issue and is not shown to be chronic in service (or within the presumptive period), the "nexus" requirement of service connection may be established by showing a continuity of symptomatology since service.  See 38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board notes that "other organic diseases of the nervous system" includes sensorineural hearing loss.  See 38 C.F.R. § 3.309(a).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Veteran contends that he suffers several symptoms as a result of rupturing his eardrums in service, including dizziness, pain, pressure, vertigo, tinnitus, and notably, hearing loss.  Specifically, he states that while working as an airplane mechanic in service, there was a time when he was on an aircraft that suddenly depressurized to 40,000 feet, which "busted his eardrums."  See May 2015 Hearing Transcript at p. 3.  

Initially, the Board finds that the Veteran has a diagnosis, namely, sensorineural hearing loss.  See, September 2011 VA Examination Report.  The October 2015 VA examiner also noted that the Veteran had benign paroxysmal positional vertigo.  Given that one symptom of the Veteran's residuals of ruptured eardrums, hearing loss, is a chronic disease under 38 C.F.R. § 3.309, the nexus requirement for service connection can be established by evidence of a continuity of symptomatology.

The Veteran's ear injury was noted during service.  Specifically, service treatment records show that he suffered an ear injury in May 1972 and was seen in the emergency clinic.  He complained of vertigo and a bubbling sensation in his ears.  Physical examination showed that his tympanic membranes appeared to be intact, though there was some drainage.

The Veteran testified that he has continually experienced ear issues since his May 1972 incident.  As noted above, the September 2011 VA examination report showed that the Veteran had hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  A December 2006 private treatment record shows that the Veteran sought treatment for ear pain.  Specifically, he stated that a day after flying, he felt a dull ache in his right ear, which felt like it was full of water.  When he applied pressure to his ear, he could hear a gurgling sound.  The tympanic membrane in the right ear appeared dark, with some slight bleeding.  

In an October 2008 statement, the Veteran described the rapid pressurization in-service incident, and described that it caused his ears to burst, a bubbling sensation, and drainage from both ears.  

A May 2010 private treatment record shows that the Veteran underwent an audiological evaluation.  The physician stated that the Veteran presented with a longstanding history of decreased hearing.  The Veteran said that it had become progressively worse.  His history noted that he had experienced barotrauma while in service, resulting in a ruptured eardrum.  The Veteran stated that he had occasional imbalance and vertigo.  Results showed a mild to severe sensorineural hearing loss bilaterally.  Tympanometry indicated normal movement of both tympanic membranes.  There were areas of cochlear dysfunction bilaterally.

The Veteran underwent a VA hearing loss/tinnitus examination in September 2011.  Though the examiner offered a negative nexus statement as it pertained to hearing loss, the Veteran reported at that examination that the damage to his ears in 1972 caused current dizziness, vertigo, hearing loss that manifested by needing the television to be loud, dizziness when turning in bed and when walking, and bleeding ears after aircraft pressurization.  

At his May 2015 Board Hearing, the Veteran testified that he had experienced ear problems, to include dizziness, vertigo, and hearing loss, ever since the in-service flight incident.

At his October 2015 VA ear conditions examination, the Veteran reiterated that he experienced residual effects of dizziness, pain, pressure, tinnitus, and hearing loss following his in-service injury to his ears.  The examiner opined that the Veteran had sustained no lingering, persistent, recurring, or permanent ill effects to his ears from the in-service 1972 incident, and that his current vertigo was "completely" unrelated to the depressurization incident in 1972.

Thus, the Board is left to weigh the two VA examination reports of record with the private medical evidence of record and the Veteran's statements.  In this regard, the Board finds the Veteran's reports of continuity of ear symptomatology to be competent and credible.  There is a notation in the May 1972 service treatment record that the Veteran had a "bubbling" sensation in his ear, a private December 2006 treatment record showing that he complained of a "gurgling" sensation, and his October 2008 statement that he experienced "bubbling."  In this regard, the Board finds it notable that he has experienced such specific symptoms dating from his 1972 incident, and finds that those statements tend to favor a finding that he has credibly reported his ear symptomatology.  

As sensorineural hearing loss, which a VA examination report shows he has as one residual of his in-service injury, is one of the chronic disabilities which may be found to be related to service based on continuity of symptomatology; a nexus to service is shown.  Further, after carefully weighing the evidence in favor of, and against, the claim, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In light of the Veteran's competent and credible descriptions of the continuity of ear symptomatology since service, the Board finds that the evidence of record for and against the Veteran's service connection claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for the Veteran's residuals of ruptured ear drums.  


ORDER

Service connection for residuals of an ear injury is granted.


REMAND

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The October 2015 VA examiner did not comment on the Veteran's contention that his hernia was misdiagnosed in service.  Moreover, the examiner opined that the Veteran's currently diagnosed diverticulosis was not related to service based in part on the 19-year gap between service separation and a 2007 diagnosis.  A treatment record in the file shows; however, a March 1991 diagnosis of minimal diverticulosis.  The opinion, therefore, is based on an inaccurate factual premise.  Accordingly, an addendum opinion is necessary.

The Veteran failed to appear at a VA QTC examination scheduled in February 2015 in conjunction with his claim for service connection for diabetic nephropathy.  The RO issued a rating decision shortly thereafter denying service connection, based in part on the Veteran's failure to attend his scheduled examination and stating that the Veteran did not show good cause for his failure to appear.  In his February 2015 notice of disagreement, the Veteran stated that he advised VA that he would be out of town on the scheduled examination date and wanted to reschedule.  That  statement is confirmed by a February 2, 2015 Notification of Cancellation memo in the claims file, which shows that the Veteran did advise QTC that he would be out of town and unavailable for his examination.  Thus, the Board finds that the Veteran had good cause for the failure to report for the examination.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the VA examiner who conducted the October 2015 examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner to determine whether it is at least as likely as not that the Veteran's diverticulosis is related to, or had its onset, in service.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.

In rendering the opinion, the examiner should consider all relevant evidence, to specifically include the Veteran's contention that he had symptoms of a hernia in service that was misdiagnosed, and the private treatment record showing a diagnosis of diverticulosis in March 1991, three years after service separation.

2.  Schedule the Veteran for an examination to determine whether he has had diabetic nephropathy or other kidney disease at any time since 2009.

If kidney disease, other than diabetic nephropathy was present at any time since 2009; the examiner should address whether it was (1) caused by or (2) aggravated by his service-connected diabetes mellitus, type II; or is otherwise the result of a disease or injury in service.

The examiner, who should review the claims folder in conjunction with this examination.

3.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


